                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

MARTIN MCDONALD                                                                    PLAINTIFF

V.                                                                NO. 4:18-CV-47-DMB-JMV

MIDTOWN INVESTMENTS LLC,
d/b/a Custom Medical Solutions                                                   DEFENDANT


                                            ORDER

       On July 9, 2019, Midtown Investments, LLC, filed a motion for summary judgment. Doc.

#56. In support of the motion, Midtown filed both a memorandum brief and a separate itemization

of allegedly undisputed material facts. Docs. #57, #58.

       Neither the Federal Rules of Civil Procedure nor the Local Rules of this Court contemplate

the filing of a separate itemization of facts. Automation Design & Sols., Inc. v. Yeliseyev, No.

3:08-cv-589, 2012 WL 12974010, at *4 (S.D. Miss. Feb. 29, 2012). Such filings clutter the docket

and provide an avenue for circumventing the page limits imposed by the Local Rules. See

Landrum v. Conseco Life Ins. Co., No. 1:12-cv-5, 2013 WL 6019303, at *15 (S.D. Miss. Nov. 13,

2013) (statement of facts in motion deemed attempt to circumvent page limits).

       Upon consideration, the motion for summary judgment [56] is DENIED without

prejudice to re-filing in compliance with this Court’s Local Rules. Midtown may re-file the

motion within seven (7) days of this order. The re-filed summary judgment motion may not

include any new argument or basis for summary judgment. The accompanying memorandum brief

must also comply with this Court’s Local Rules and may not include new legal arguments.

       SO ORDERED, this 22nd day of August, 2019.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
